BLUE, Judge.
Alvin Howard appeals his convictions and sentences for attempted burglary and possession of paraphernalia. After consideration of the issues raised on appeal, we affirm. Mr. Howard was sentenced to ten *329years as a habitual offender with a five-year minimum mandatory term as a prison releasee reoffender. This court has rejected the claim of a double jeopardy violation when a defendant is sentenced as both a habitual offender and as a prison releasee reoffender. See Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999), review granted, No. SC99-U64, 761 So.2d 329 (Fla.2000). We certify conflict with the Fourth District, which has held to the contrary. See, e.g., Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999). But see Smith v. State, 754 So.2d 100 (Fla. 1st DCA 2000) (finding no double jeopardy violation in habitual offender sentence with minimum mandatory term as prison releasee reoffender).
Affirmed; conflict certified.
PARKER, A.C.J., and GREEN, J., Concur.